Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al (PGPub 2018/0117194)(Dobrinsky) in view of Powers (US PAT 5,968,766)(Powers).
Regarding Claims 17 & 33, Dobrinsky discloses an apparatus, comprising:  
a body (40a, fig. 5); 
at least one light emitter (66) disposed on the body and configured to emit a light comprising an excitation wavelength toward a surface; and 
a sensors (68) disposed on the body and directed toward the surface; 
Dobrinsky fails to explicitly disclose the sensor is a plurality of sensors wherein each sensor of the plurality of sensors is configured to detect a different emission wavelength range corresponding to respective wavelengths of light emitted by contamination upon exposure to the emitted light;
However, Powers discloses a sensor with two detectors that detect different wavelengths (Fig. 1, Columns 3 & 4, Lines 60-67 & 1-8);

Regarding Claim 18, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses wherein: the at least one light emitter comprises an array of light emitters; and the light comprises a plurality of different excitation wavelengths of light emitted by the respective emitters of the array of light emitters (Paragraph 64).
	Regarding Claim 19, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses wherein the light emitted by the at least one light emitter comprises a plurality of excitation wavelengths (Paragraph 64).
	Regarding Claims 20 & 36, Dobrinsky as modified by Powers discloses the aforementioned. Further, while Dobrinsky fails to teach the limitation Powers does teach a plurality of filters (24, 26), wherein each filter is associated with a different sensor of the plurality of sensors (see fig. 1), and wherein each sensor of the plurality of sensors is configured to detect the different emission wavelength range (366nm and 440 nm) based on the associated filter removing light outside of the different emission wavelength range;

Regarding Claims 21 & 34, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses wherein each at least one sensor of the plurality of sensors comprises a camera, a photodiode, a photodiode array, or a multi-spectral sensor (Paragraph 68).
	Regarding Claims 22 & 37, Dobrinsky as modified by Powers discloses the aforementioned but fails to explicitly disclose a processor configured to: determine, based on a target contamination, a digital filter configured to remove light outside a filtered wavelength range, wherein the filtered wavelength range corresponds to wavelengths of light emitted by the target contamination upon exposure to the excitation wavelength; and apply the digital filter to light detected by at least one sensor of the plurality of sensors;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with a processor configured to: 
	Regarding Claim 23, Dobrinsky as modified by Powers discloses the aforementioned. Further, while Dobrinsky remains silent as to what type of Cameras and the construction thereof of those cameras is Powers discloses that the detectors could be among other things a Charge Couple Device (CCD) which would meet the claim language of, “wherein the plurality of sensors is a first plurality of sensors, the contamination sensing device further comprising one or more groups of sensors, wherein each group of the one or more groups of sensors comprises at least one first sensor from the first plurality of sensors and at least one second sensor from a second plurality of sensors, and wherein the at least one first sensor and the at least one second sensor detect a same emission wavelength.” The reasons for combination would remain the same as in Claim 17. 
	Regarding Claims 24, 25,  & 38, Dobrinsky as modified by Powers discloses the aforementioned but fails to explicitly disclose wherein: the excitation wavelength is within an excitation range of 200-350 nanometers (nm); and at least one sensor of the plurality of sensors is configured to detect an emission wavelength within an emission wavelength range of 330-350 nm; and wherein: the excitation wavelength is within an 
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with wherein: the excitation wavelength is within an excitation range of 200-350 nanometers (nm); and at least one sensor of the plurality of sensors is configured to detect an emission wavelength within an emission wavelength range of 330-350 nm; and wherein: the excitation wavelength is within an excitation range of 385-405 nanometers (nm); and at least one sensor of the plurality of sensors is configured to detect an emission wavelength within an emission wavelength range of 430-530 nm because the excitation and emission wavelengths would be determined by the sample and the factor being sought after. 
	Regarding Claim 26, Dobrinsky as modified by Powers discloses the aforementioned but fails to explicitly disclose wherein at least one sensor of the plurality of sensors is configured to detect a distance between the at least one sensor and the surface, and wherein the at least one light emitter is configured to adjust, based on the distance between the at least one sensor and the surface, an intensity of the excitation wavelength of the light, the contamination sensing device further comprising a processor configured to determine contamination on the surface, wherein the contamination is determined based on: a wavelength of light detected by the at least 
	However, in the handheld embodiment of Dobrinsky as shown in Fig. 10B Dobrinsky discloses wherein at least one sensor of the plurality of sensors (94, Paragraph 82) is configured to detect a distance between the at least one sensor and the surface, and wherein the at least one light emitter is configured to adjust, based on the distance between the at least one sensor and the surface, an intensity of the excitation wavelength of the light (Paragraph 83), the contamination sensing device further comprising a processor configured to determine contamination on the surface, wherein the contamination is determined based on: a wavelength of light detected by the at least one sensor, an emission intensity of the light detected by the at least one sensor, and the intensity of the excitation wavelength (Paragraph 83);
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with wherein at least one sensor of the plurality of sensors is configured to detect a distance between the at least one sensor and the surface, and wherein the at least one light emitter is configured to adjust, based on the distance between the at least one sensor and the surface, an intensity of the excitation wavelength of the light, the contamination sensing device further comprising a processor configured to determine contamination on the surface, wherein the contamination is determined based on: a wavelength of light detected by the at least one sensor, an emission intensity of the light detected by the at least one sensor, and the intensity of the excitation wavelength because compensating for 
	Regarding Claim 27, Dobrinsky as modified by Powers discloses the aforementioned but fails to explicitly disclose a processor configured to: determine, based on a database associating excitation spectra and emission spectra of microorganisms or surface materials, the excitation wavelength; determine, based on an emission spectra associated with the determined excitation wavelength, emission wavelength ranges; and configure the at least one light emitter to emit the excitation wavelength;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with a processor configured to: determine, based on a database associating excitation spectra and emission spectra of microorganisms or surface materials, the excitation wavelength; determine, based on an emission spectra associated with the determined excitation wavelength, emission wavelength ranges; and configure the at least one light emitter to emit the excitation wavelength because using predetermined data to determine the best excitation wavelength and emission wavelength ranges for identifying a particular analyte is fast and efficient and provides benefits such as flexibility in what analyte to be sought after. 
Regarding Claim 28, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses wherein at least one sensor of the plurality of sensors comprises a camera and is further configured to capture an image of Paragraph 90).
Regarding Claims 29 & 35, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses wherein the at least one light emitter comprises one of a light emitting diode (LED), an array of LEDs, a laser, an array of lasers, a vertical cavity surface emitting laser (VCSEL), or an array of VCSELs (Paragraph 64).
	Regarding Claim 30, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses a processor configured to: receive, from at least one sensor of the plurality of sensors at a first time, a first measurement of light from the surface (previously shown);
	Dobrinsky fails to explicitly disclose receive, from the at least one sensor at a second time, a second measurement of light from the surface; and determine, based on the first measurement and the second measurement, a change in contamination of the surface;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with receive, from the at least one sensor at a second time, a second measurement of light from the surface; and determine, based on the first measurement and the second measurement, a change in 
Regarding Claims 31 & 39, Dobrinsky as modified by Powers discloses the aforementioned. Further, Dobrinsky discloses a processor configured to: receive, from at least one sensor of the plurality of sensors, a measurement of light from the surface; and determine, based on the measurement, the contamination on the surface (Paragraph 83).
Regarding Claim 32, Dobrinsky as modified by Powers discloses the aforementioned but fails to explicitly disclose a processor configured to: determine, based on a target contamination, a digital filter configured to remove light outside a filtered wavelength range, wherein the filtered wavelength range corresponds to wavelengths of light emitted by the target contamination upon exposure to the excitation wavelength; and apply the digital filter to light detected by the plurality of sensors;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Dobrinsky as modified by Powers with a processor configured to: determine, based on a target contamination, a digital filter configured to remove light outside a filtered wavelength range, wherein the filtered wavelength range corresponds to wavelengths of light emitted by the target contamination upon exposure to the excitation wavelength; and apply the digital filter to light detected by the plurality of sensors because a digital filter is functionally equivalent to a physical filter and would be chosen based upon design specifications and for such considerations as cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jonathon Cook/

October 23, 2021 


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886